Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim of this application being a continuation-in-part of application 16/781,299 filed on February 4, 2020.  

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 states “wherein the auxiliary communication comprises…” But should probably read “wherein the auxiliary communication device comprises…”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson
et al. (U.S. PG Pub. No. 20130173070), herein "Tennyson" in view of Wilson IV (PG Pub. No. 20200379491), herein “Wilson.” 

Regarding claim 1,
Tennyson teaches an irrigation system1 comprising: an irrigation controller (irrigation controller 100) configured to provide one or more valve activation signals, each valve activation signal configured to control an associated irrigation valve; (P (Par. 0062: "Some embodiments add the ability of wireless control of irrigation valves to an irrigation controller that normally lacks the ability to control valves wirelessly. In some embodiments, an irrigation controller already having the ability to control valves wirelessly ... " See also Par. 0008.)
a valve transceiver configured to control a selected irrigation valve; (Par. 0009: " ... valve transceiver (VT) ... " Item 104) and
a controller transceiver ((Par. 0066: " ... controller interface (Cl) 102 and a valve transceiver (VT) or receiver 104. Referring to FIGS. 1 -2, generally, the Cl includes one or more processors, microprocessors and/or controllers 212, wireless transceivers 214 ... ") configured to receive a selected activation signal of
the one or more valve activation signals, the selected activation signal configured to control the selected irrigation valve, the controller transceiver comprising: (Figure 2, item 218); (Par. 0009: "Further, in some embodiments, methods of controlling irrigation comprise: identifying, at a controller interface (Cl) coupled with an irrigation controller, a remote valve transceiver (VT), wherein the Cl is separate from the VT and the Cl is configured to wirelessly communicate wireless activation signals to the VT; displaying, on a display of the Cl, an identification of the VT; and displaying, on the display of the Cl, a valve station designator corresponding to a valve controlled by the VT.")
a wireless transceiver in communication, over a wireless
communication link, with the valve transceiver; (Par. 0007: “Several embodiments advantageously address the needs above as well as other needs by providing methods, systems and apparatuses of controlling irrigation. In some embodiments, an irrigation system comprises: a connector of a controller interface (CI) coupled with an irrigation controller, wherein the connector is configured to receive a valve activation signal activated by the irrigation controller; a user interface of the CI; a processor of the CI coupled with the connector and the user interface, wherein the processor is configured to obtain valve transceiver (VT) programming with at least a portion of the VT programming being received from inputs by a user through the user interface of the CI, determine a station identifier as a function of the valve activation signal, and identify as defined in the VT programming a remote valve associated with the station identifier of the irrigation controller and controlled by a remote VT; and a wireless transceiver coupled with the processor and configured to wirelessly transmit a wireless activation signal configured to be wirelessly received by the VT controlling the valve associated by the VT programming with the station identifier such that the VT is configured to control an actuator to actuate the valve.” See also Par. 0008 – 0010, 0062, 0066, and 0072.) 
a processor and memory, the processor configured to execute
computer instructions stored in the memory to: (Par. 0067: Further, the memory can be internal to the CI 102, or external or a combination of internal and external memory. The wireless transceiver 214 is configured to communicate with corresponding wireless transceivers of one or more VTs 104. For example, in one embodiment, the CI 102 can pair and communicate with up to 22 VTs.” Par. 0186: “For example, the controller 3104 includes a housing 3316 containing a microcontroller 3302 (also referred to as a control unit 3302) including a processor and memory 3318, driver circuitry 3304, a power supply 3310, and a user interface 3314.” See also Par. 0194. Examiner’s Note – Wilson may also teach this element in paragraph 0042.) 
transmit a second message (signal) that includes the indication
associated with the selected valve activation signal over the wireless
communication link to the valve transceiver, wherein the valve
transceiver is further configured to create an association between the
selected irrigation valve and the selected activation signal. (Par. 0108: "When the Cl 102 and VT 104 pair, they exchange identifiers (ID) (e.g., serial numbers, user defined IDs, or the like), and in some implementations perform an authentication process to verify that they are authorized to pair (e.g., confirm they are from an authorized manufacturer). For example, the Cl and VT each contain a unique 32-bit serial number in its non-volatile memory that is set at the factory during manufacture. One purpose of the serial number is to be able to uniquely 'pair' one or more Cl and VT, e.g., both devices process the serial number, or run an algorithm using the number to verify the other device." Par. 0110: "In response to the pairing request and/or as part of the pairing, the VT supplies an identifier (e.g., serial number) of the VT. The serial number may identify the number of valves 106 that can be controlled by the VT. Additionally or alternatively, the VT may specify in a communication the number of valves 106 that can be controlled and/or that are currently connected to a valve." Par. 0065: “. As such, the CI can evaluate valve activation signals from the control panel to extract station identifiers or designations that are associated by the CI with one or more valves 106 controlled wirelessly by one or more VTs 104.” See also Par. 0007 - 0009, 0118, 0122, 0125, 0131, 0146, 0152 – 0155, 0169, 0170, 0173, and 0179. )
	Tennyson does not teach a short-range radio frequency communication module that communicates with an auxiliary communication device. 
Wilson teaches a short-range radio frequency communication module in
communication, over a short-range radio frequency communication link, with
an auxiliary communication device;(user device 600 and application 602); Par. 0033: “The controller 400 may include drivers to control the different assemblies 100, 200,300, and may be networked, paired or otherwise configured with one or more of the assemblies 100, 200, 300 as required. The controller 400 may communicate with one or more of the assemblies 100, 200, 300 via wireless technologies, Wi-Fi, Bluetooth, RF, microwave, optical, cellular or other types of wireless technologies. Alternatively the controller 400 and the assemblies 100, 200, 300 may communicate via transmission
lines, wires, cables, or via any combination thereof.” See also Par. 0051: “The user Un may then use the various water valves/ports within the building (e.g., the shower, bath, faucet(s), dishwasher, washing machine, outside sprinkler systems, etc.”)) and
receive a first message over the short-range radio frequency communication link from the auxiliary communication device, (user device 600 and application 602); the message including an indication associated with a selected valve activation signal of the one or more valve activation signals; (Par. 0047: “It may be preferable that the user device 600 be configured to communicate with the controller 400 and/or the cloud platform 500 directly, through the Internet (or other network(s)) or otherwise using wireless technologies such as WiFi, Bluetooth, cellular networks, RF or other types of communication protocols. The app 602 may help facilitate this communication and may provide an interface that may enable the user Un to control the system 10 remotely. The app 602 may enable the user Un to perform a variety of actions related to the system 10. For example, the app 602 may allow a user Un to initialize, operate, manage, configure, test, troubleshoot and generally control the assemblies 100, 200, 300, the controller 400, the cloud platform 500 and other devices and components of the system 10.” Par. 0048: “In one example, the app 602 may receive and display data from the controller 400 and/or the cloud platform 500 (e.g., measurement data from the assemblies 100, 200, 300), or may enable the user Un to send data to the controller 400 and/or the cloud platform 500 (e.g., control signals to trigger measurements, to control the setting(s) of the assemblies 100, 200, 300, etc.). For instance, the user Un may receive liquid flow rate data taken from the flow meter assembly 100, liquid pressure data taken from the pressure sensing assembly 200, and valve setting data taken from the valve assembly 300. The user Un may also set the position of the closure device(s) within the valve assembly 300 by sending positional control signals through the controller 400 and/or the cloud platform 500 to the valve assembly 300 to regulate the flow of the liquid L through the valve assembly 300 and through the pipeline 12.”  Par. 0041: “In this scenario, it may be preferable that each assembly 100, 200, 300 have a unique identifier (such as a serial number, IP address or other type of unique identifier) and that the controller 400 may recognize each unique identifier and communicate with each assembly 100, 200, 300 individually. In this way, the controller 400 may control the functionality of each individual assembly 100, 200, 300, and organize and manage the data received from each respective assembly 100, 200, 300. In general, it is understood that the system 10 may include one or more controllers 400 that may each control one or more sets of assemblies 100, 200, 300.”  See also Par. 0026 and 0033.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has a controller with a processor and memory that communicates control signals to a valve transceiver wherein the signal identifies or is associated with a particular valve as in Tennyson with the system that controls water usage, that may entail a sprinkler system, where a controller communicates with an auxiliary communication device by using short-range frequency communication such as WiFi or Bluetooth where the signal controlling the valve can be associated with the valve by identifying the valve as in Wilson in order for a controller to be paired with different assemblies such as sensors and valves and communicate with those assemblies by different types of wireless technologies and have a continual stream of bilateral data to and from the controller   (Par. 0033 and 0017) 

Regarding claim 2,
Tennyson and Wilson teach the elements of claim 1 which claim 2 depends. Tennyson also teaches that the irrigation controller provides the selected activation signal, the controller transceiver is configured to transmit, over the wireless communication link, a third message that includes the indication of the selected activation signal to cause the valve transceiver to control the associated irrigation valve. (Par. 0009: “Further, in some embodiments, methods of controlling irrigation comprise: identifying, at a controller interface (CI) coupled with an irrigation controller, a remote valve transceiver (VT), wherein the CI is separate from the VT and the CI is configured to wirelessly communicate wireless activation signals to the VT; displaying, on a display of the CI, an identification of the VT; and displaying, on the display of the CI, a valve station designator corresponding to a valve controlled by the VT.”  Par. 0010: “Some embodiments provide methods of controlling irrigation comprising: querying, from a controller interface (CI), an irrigation controller, wherein the CI is communicationally coupled with the irrigation controller; receiving, at the CI, a response to the query; generating at the CI a wireless activation signal as a function of the response to the query; and wirelessly transmitting the wireless activation signal to a valve transceiver (VT) configured to receive the wireless activation signal to control an actuator to actuate a valve.” See also Par. 0062 and 0073. ) 

Regarding claim 3,
Tennyson and Wilson teach the elements of claim 1 which claim 3 depends. Tennyson also teaches that the valve transceiver is configured to receive, over the wireless communication link, the third message, decode the message, and control the associated irrigation valve responsive to the decoded message. (Par. 0091: “Typically, the wireless transceivers 214 and 234 of the CI 102 and VT 104, respectively, are each configured to be capable of two-way communications, but a primary purpose of the transceiver 234 of the VT 104 is to receive the wireless activation signal (indicating to "turn on" or "turn off" the valve) from the CI 102. The wireless transceiver circuit also functions to demodulate the wireless signal, and decode the bits into a data packet of bytes. The packet is sent to the microcontroller 514 to be analyzed by the control logic 516. In some embodiments, the control logic 516 checks the address and verifies that the data packet was sent to this particular VT 104, and determines what function is requested by the control bytes. In other embodiments, the received communication may be a broadcast communication such that the control logic 516 identifies portions of the broadcast relevant to the VT 104 and to determine whether the VT is to take any action (e.g., detect a valve is to be activated or shut off, a counter is to be reset, or other such action).” See also Par. 0169.) 

Regarding claim 4,
Tennyson and Wilson teach the elements of claim 1 which claim 4 depends. Wilson also teaches that the auxiliary communication comprises a mobile communication device with a user interface. (Par. 0047: “It may be preferable that the user device 600 be configured to communicate with the controller 400 and/or the cloud platform 500 directly, through the Internet (or other network(s)) or otherwise using wireless technologies such as WiFi, Bluetooth, cellular networks, RF or other types of communication protocols. The app 602 may help facilitate this communication and may provide an interface that may enable the user Un to control the system 10 remotely. The app 602 may enable the user Un to perform a variety of actions related to the system 10.”) 

Regarding claim 5,
Tennyson and Wilson teach the elements of claim 1 which claim 5 depends. Wilson also teaches that the short-range radio frequency communication link between the controller transceiver and the auxiliary communication device is bi-directional. (Par. 0048: “In one example, the app 602 may receive and display data from the controller 400 and/or the cloud platform 500 (e.g., measurement data from the assemblies 100, 200, 300), or may enable the user Un to send data to the controller 400 and/or the cloud platform 500 (e.g., control signals to trigger measurements, to control the setting(s) of the assemblies 100, 200, 300, etc.). For instance, the user Un may receive liquid flow rate data taken from the flow meter assembly 100, liquid pressure data taken from the pressure sensing assembly 200, and valve setting data taken from the valve assembly 300. The user Un may also set the position of the closure device(s) within the valve assembly 300 by sending positional control signals through the controller 400 and/or the cloud platform 500 to the valve assembly 300 to regulate the flow of the liquid L through the valve assembly 300 and through the pipeline 12.” See also Par. 0047 as cited above.) 

Regarding claim 6,
Tennyson and Wilson teach the elements of claim 1 which claim 6 depends. Wilson also teaches that wireless communication link between the controller transceiver and the valve transceiver is bi-directional. (Par. 0048: “In one example, the app 602 may receive and display data from the controller 400 and/or the cloud platform 500 (e.g., measurement data from the assemblies 100, 200, 300), or may enable the user Un to send data to the controller 400 and/or the cloud platform 500 (e.g., control signals to trigger measurements, to control the setting(s) of the assemblies 100, 200, 300, etc.). For instance, the user Un may receive liquid flow rate data taken from the flow meter assembly 100, liquid pressure data taken from the pressure sensing assembly 200, and valve setting data taken from the valve assembly 300. The user Un may also set the position of the closure device(s) within the valve assembly 300 by sending positional control signals through the controller 400 and/or the cloud platform 500 to the valve assembly 300 to regulate the flow of the liquid L through the valve assembly 300 and through the pipeline 12.” See also Par. 0047 as cited above.)

Regarding claim 7, it is directed to a controller transceiver to implement the parallel elements as in claim 1 that teaches an irrigation system.  Tennyson and Wilson teach the claimed irrigation system in claim 1.  Tennyson and Wilson also teach the controller transceiver (Par. 0066: “the (controller interface) CI includes one or more processors, microprocessors and/or controllers 212, wireless transceivers 214…”). Because the elements of claim 7 parallel those elements of claim 1 Tennyson and Wilson teach the system that includes the controller transceiver in claim 7 (see rejection above for claim 1). 

Regarding claim 8,
Tennyson and Wilson teach the elements of claim 7 which claim 8 depends. Tennyson also teaches that the valve transceiver is further configured to create an association between the selected irrigation valve and the selected activation signal.  (Par. 0073: “The VT 104 wirelessly receives the wireless activation signal, determines which valve to operate, and applies a DC pulse to an actuator, such as a solenoid (typically a latching solenoid), coupled to the valve and actuate the valve causing the valve 106 to open.” See also Par. 0091.  See also paragraphs 0088 and the following paragraphs that are titled “Valve Transceivers.”  See also Figure 5.) 

Regarding claim 9,
Tennyson and Wilson teach the elements of claim 8 which claim 9 depends. Tennyson also teaches that the irrigation controller provides the selected activation signal, the controller transceiver is configured to transmit, over the wireless communication link, a third message that includes the indication of the selected activation signal to cause the valve transceiver to control the associated irrigation valve. (Par. 0009: “Further, in some embodiments, methods of controlling irrigation comprise: identifying, at a controller interface (CI) coupled with an irrigation controller, a remote valve transceiver (VT), wherein the CI is separate from the VT and the CI is configured to wirelessly communicate wireless activation signals to the VT; displaying, on a display of the CI, an identification of the VT; and displaying, on the display of the CI, a valve station designator corresponding to a valve controlled by the VT.”  Par. 0010: “Some embodiments provide methods of controlling irrigation comprising: querying, from a controller interface (CI), an irrigation controller, wherein the CI is communicationally coupled with the irrigation controller; receiving, at the CI, a response to the query; generating at the CI a wireless activation signal as a function of the response to the query; and wirelessly transmitting the wireless activation signal to a valve transceiver (VT) configured to receive the wireless activation signal to control an actuator to actuate a valve.” See also Par. 0062 and 0073. ) 

Regarding claim 10,
Tennyson and Wilson teach the elements of claim 9 which claim 10 depends. Tennyson also teaches that the valve transceiver is  configured to receive, over the wireless communication link, the third message, decode the message, and control the associated irrigation valve responsive to the decoded message. (Par. 0091: “Typically, the wireless transceivers 214 and 234 of the CI 102 and VT 104, respectively, are each configured to be capable of two-way communications, but a primary purpose of the transceiver 234 of the VT 104 is to receive the wireless activation signal (indicating to "turn on" or "turn off" the valve) from the CI 102. The wireless transceiver circuit also functions to demodulate the wireless signal, and decode the bits into a data packet of bytes. The packet is sent to the microcontroller 514 to be analyzed by the control logic 516. In some embodiments, the control logic 516 checks the address and verifies that the data packet was sent to this particular VT 104, and determines what function is requested by the control bytes. In other embodiments, the received communication may be a broadcast communication such that the control logic 516 identifies portions of the broadcast relevant to the VT 104 and to determine whether the VT is to take any action (e.g., detect a valve is to be activated or shut off, a counter is to be reset, or other such action).” See also Par. 0169.) 

Regarding claim 11, it is directed to an irrigation system to implement the parallel elements in claim 1 that teaches an irrigation system.  Tennyson and Wilson teach the claimed irrigation system in claim 1.  Tennyson and Wilson also teach the distinguished element of claim 11 wherein the exchange first messages over the short-range radio frequency communication link with the auxiliary communication device. (Par. 0047: “It may be preferable that the user device 600 be configured to communicate with the controller 400 and/or the cloud platform 500 directly, through the Internet (or other network(s)) or otherwise using wireless technologies such as WiFi, Bluetooth, cellular networks, RF or other types of communication protocols. The app 602 may help facilitate this communication and may provide an interface that may enable the user Un to control the system 10 remotely. The app 602 may enable the user Un to perform a variety of actions related to the system 10. For example, the app 602 may allow a user Un to initialize, operate, manage, configure, test, troubleshoot and generally control the assemblies 100, 200, 300, the controller 400, the cloud platform 500 and other devices and components of the system 10.”  Par. 0048: “In one example, the app 602 may receive and display data from the controller 400 and/or the cloud platform 500 (e.g., measurement data from the assemblies 100, 200, 300), or may enable the user Un to send data to the controller 400 and/or the cloud platform 500 (e.g., control signals to trigger measurements, to control the setting(s) of the assemblies 100, 200, 300, etc.). For instance, the user Un may receive liquid flow rate data taken from the flow meter assembly 100, liquid pressure data taken from the pressure sensing assembly 200, and valve setting data taken from the valve assembly 300. The user Un may also set the position of the closure device(s) within the valve assembly 300 by sending positional control signals through the controller 400 and/or the cloud platform 500 to the valve assembly 300 to regulate the flow of the liquid L through the valve assembly 300 and through the pipeline 12.”) 

Regarding claim 12,
Tennyson and Wilson teach the elements of claim 11 which claim 12 depends. Tennyson also teaches that the first messages include commands from the auxiliary communication device. (Par. 0047: “The app 602 may help facilitate this communication and may provide an interface that may enable the user Un to control the system 10 remotely. The app 602 may enable the user Un to perform a variety of actions related to the system 10. For example, the app 602 may allow a user Un to initialize, operate, manage, configure, test, troubleshoot and generally control the assemblies 100, 200, 300…”) 

Regarding claim 13,
Tennyson and Wilson teach the elements of claim 12 which claim 13 depends. Tennyson also teaches that the commands include one or more of a request for battery status of the valve transceiver unit, a request for integrity status of the wireless communication link, or a request to download firmware.  (Par. 0188: “For example, when the peripheral 3102/3202 functions similar to the CIs 102, 2102 described herein, the external interface 3412 includes a wireless transceiver, e.g., to communicate with valve transceivers (VT) 104, such as described in more detail throughout this specification. Additionally, there may be further functional components of the peripheral depending on its functionality, e.g., illustrated as the application specific components 3404.”  Par. 0082: “…the CI 102 is configured to provide two-way communications with the VTs. As such, the CI can receive acknowledgements, VT status and/or parameter information, sensor data and/or other communications (e.g., battery levels, signal level, etc.).” Par. 0093: “Additionally, in some embodiments there are other signals that may be transmitted between the CI 102 and VT 104. For example, the CI periodically sends messages expecting an acknowledgment to confirm the wireless link. Similarly, in some implementations, the VT 104 can communicate status and/or parameter information (e.g., battery level, signal level, count valve, timer information, and other such status information) or other such information to the CI 102.” Par. 0097: “In one embodiment, the audible element 244 is intended to be used as an aid in locating the VT 104. The audible element can be activated based on a command from the CI 102, such as in response to the CI determining the VT has a battery power level below a threshold level, a signal strength below a predefined level or other such status information having predefined relationships with one or more thresholds or other factors.” See also Par. 0101, 0107, 0114 – 0118, 0128, 0131, 0139, 0141,  and 0152 – 0155.) 

Regarding claim 14,
Tennyson and Wilson teach the elements of claim 11 which claim 14 depends. Tennyson also teaches that the processor is further configured to execute the computer instructions to exchange second messages over the wireless communication link with the valve transceiver. (Par. 0093: “Additionally, in some embodiments there are other signals that may be transmitted between the CI 102 and VT 104. For example, the CI periodically sends messages expecting an acknowledgment to confirm the wireless link.” Par. 0067: “It is understood that the processor 212 executes program instructions (such as firmware or software, for example) stored in memory 218 (which can be part of the processor 212, coupled with the processor and/or external to the CI) to control the components of the CI 102 and cause it to function as intended. The memory include one or more processor readable and/or computer readable media accessed by at least the processor 212, and can include volatile and/or nonvolatile media, such as RAM, ROM, EEPROM, flash memory and/or other memory technology. Further, the memory can be internal to the CI 102, or external or a combination of internal and external memory. The wireless transceiver 214 is configured to communicate with corresponding wireless transceivers of one or more VTs 104. For example, in one embodiment, the CI 102 can pair and communicate with up to 22 VTs.”  See also figure 2 and Tennyson claim 1.) 

Regarding claims 15 and 16, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1 and 8 respectively.  Tennyson and Wilson teach the claimed system or apparatuses in claims 1 and 8.  Therefore, Tennyson and Wilson teach the method of steps in claims 15 and 16. 

Regarding claim 17,
Tennyson and Wilson teach the elements of claim 15 which claim 17 depends. Tennyson also teaches storing, at the controller transceiver, the association. (Par. 0108: “During pairing, the CI transmits pairing signaling or request to any VT in range. In response to receiving the pairing signaling, the receiving VT generates a pairing response. In some instances, the VT evaluates the pairing request before responding. For example, the VT may confirm that a signal strength is above a predefined strength threshold, may confirm that the VT is authorized to communicate with the CI or other such evaluation before responding to the pairing request. When the CI 102 and VT 104 pair, they exchange identifiers (ID) (e.g., serial numbers, user defined IDs, or the like), and in some implementations perform an authentication process to verify that they are authorized to pair (e.g., confirm they are from an authorized manufacturer). For example, the CI and VT each contain a unique 32-bit serial number in its non-volatile memory that is set at the factory during manufacture. One purpose of the serial number is to be able to uniquely `pair` one or more CI and VT, e.g., both devices process the serial number, or run an algorithm using the number to verify the other device.” See also Par. 0078, 0113, and 0009.) 

Regarding claim 18,
Tennyson and Wilson teach the elements of claim 15 which claim 18 depends. Tennyson also teaches receiving at the controller transceiver the selected activation signal from the irrigation controller.  (Par. 0068: “Referring to FIGS. 1-2, in some embodiments, the CI 102 couples to the station output connections or terminals 112 of the irrigation controller 100 and includes the wireless transceiver 214 to allow the CI to communicate with one or more remote VTs 104.” See also Par. 0008 and 0072.) 

Regarding claim 19,
Tennyson and Wilson teach the elements of claim 18 which claim 19 depends. Tennyson also teaches transmitting, after receiving the selected activation signal from the irrigation controller, a command to the valve transceiver over the wireless communication link, the command including the indication associated with the selected activation signal. (Tennyson paragraphs 0008 – 0010, 0107, 0108. See also Wilson Par. 0041, 0044, 

Regarding claim 20,
Tennyson and Wilson teach the elements of claim 19 which claim 20 depends. Tennyson also teaches that at the valve transceiver, decoding the command and controlling the associated irrigation valve responsive to the decoded command. (Par. 0091: “Typically, the wireless transceivers 214 and 234 of the CI 102 and VT 104, respectively, are each configured to be capable of two-way communications, but a primary purpose of the transceiver 234 of the VT 104 is to receive the wireless activation signal (indicating to "turn on" or "turn off" the valve) from the CI 102. The wireless transceiver circuit also functions to demodulate the wireless signal, and decode the bits into a data packet of bytes. The packet is sent to the microcontroller 514 to be analyzed by the control logic 516. In some embodiments, the control logic 516 checks the address and verifies that the data packet was sent to this particular VT 104, and determines what function is requested by the control bytes. In other embodiments, the received communication may be a broadcast communication such that the control logic 516 identifies portions of the broadcast relevant to the VT 104 and to determine whether the VT is to take any action (e.g., detect a valve is to be activated or shut off, a counter is to be reset, or other such action).” See also Par. 0169.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Wang (US PG Pub. No. 20160198647) may also teach the elements of a short-range radio frequency as taught in Wilson.  Wang teaches a short-range radio frequency communication module in communication, over a short-range radio frequency communication link, with an auxiliary communication device; (intranet router 20 and/or third wireless communication module 50) and
receive a first message over the short-range radio frequency
communication link from the auxiliary communication device, the
message including an indication associated with a selected valve
activation signal of the one or more valve activation signals; (Par. 0028: “The intranet router 20 and the wireless controller 30 are sequentially used for transmitting operating order to the regular sprinklers 40 via the third wireless communication module 50, the second wireless communication module 60 and the first wireless communication module 70 for wireless modifying the operating parameters of the regular sprinklers
40 and troubleshooting for the regular sprinklers 40.” Par. 0022: “A first wireless communication module 70 is disposed among the wireless controller 30 and the regular sprinklers 40 for bilaterally transmitting signals for synchronously controlling the regular sprinklers 40. For achieving the purpose of remotely control, the control apparatus in accordance with the present invention comprises a digital terminal 10 and an intranet router 20, wherein a second wireless communication module 60 is disposed between the intranet router 20 and the wireless controller 30 for bilaterally transmitting signals, and a third wireless communication module 50 is disposed between the intranet router 20 and the digital terminal 10 for bilaterally transmitting signals. In the preferred embodiment of the present invention, the first wireless communication module 70 is a ZigBee module, the second wireless communication module 60 is a WiFi module and the third wireless communication module 50 is a WiFi module. The digital terminal 10 is a smart phone, a computer or the like.”  Examiner’s Note – The router 20 and/or the wireless communication module 50, 60, or 70 comprise wireless WiFi module(s) for communication between the sprinkler (sprinkler solenoid) and the digital terminal.  The digital terminal (10) transmits signals to the sprinkler (40) via the router and wireless communication modules 50, 60, or 70.  See figures 1 and 4.) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tennyson Par. 0005: “Irrigation systems traditionally are used in many different applications, including, for example, commercial applications, residential applications, and on golf courses.”